In an action to recover damages for personal injuries alleged to have been caused by a twelve and one-half pound cobblestone’s having been projected by the wheel of a passing automobile from the highway into the plaintiff’s car, the complaint was dismissed at the close of plaintiff’s case, and judgments were entered in favor of all defendants. Judgment in favor of defendant The City of New York unanimously affirmed, with costs. No opinion. Judgment in favor of defendant New York and Queens Electric Light and Power Company unanimously affirmed, with costs. No opinion. Present — 'Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ. Judgment in favor of defendant Manhattan and Queens Traction Corporation affirmed, with costs. No opinion. Lazansky, P. J., Adel and Taylor, JJ., concur; Johnston and Close, JJ., dissent and vote for reversal and a new trial as to that defendant.